ACCEPTED
                                                                                                                                        06-15-00136-CR
                                                                                                                             SIXTH COURT OF APPEALS
                                                                                                                                   TEXARKANA, TEXAS
Appellate Docket Number:        06-15-00136-CR                                                                                     8/11/2015 1:08:52 PM
                                                                                                                                       DEBBIE AUTREY
                                                                                                                                                 CLERK
Appellate Case Style: Style:    Bronchea Gerad Walker
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                        8/11/2015 1:08:52 PM
                                                                                                            DEBBIE AUTREY
Amended/corrected statement:                                                                                    Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Bronchea                                                       Lead Attorney
Middle Name: Gerad                                                     First Name:          E
Last Name:      Walker                                                 Middle Name: Alan
Suffix:                                                                Last Name:           Bennett
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                      District/County Attorney
Pro Se:                                                                    Retained                       Public Defender
                                                                       Firm Name:               Sheehy Lovelace & Mayfield PC
                                                                       Address 1:           510 N Valley Mills Dr Ste 500
                                                                       Address 2:
                                                                       City:                Waco
                                                                       State:       Texas                       Zip+4:      76710
                                                                       Telephone:                                 ext.
                                                                       Fax:
                                                                       Email:       abennett@slmpc.com
                                                                       SBN:         02140700

                                                                                                                         Add Another Appellant/
                                                                                                                               Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Sterling
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Harmon
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed               District/County Attorney
Pro Se:                                                                             Retained                    Public Defender
                                                                                Firm Name:              McLennan County District Atty's Office
                                                                                Address 1:           219 North 6th Street Ste 200
                                                                                Address 2:
                                                                                City:                Waco
                                                                                State:       Texas                         Zip+4:    76701
                                                                                Telephone:                                   ext.
                                                                                Fax:
                                                                                Email:       sterling.harmon@co.mclennan.tx.us
                                                                                                                                     Add Another Appellee/
                                                                                SBN:                                                      Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:          jury or      non-jury?
                                       Robbery
or type of case):                                                               Date notice of appeal filed in trial court: July 23, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: June 25, 2015
Offense charged: Aggravated Robbery                                             Punishment assessed: 23 years' imprisonment

Date of offense:     August 14, 2013                                             Is the appeal from a pre-trial order?         Yes     No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: July 23, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    19th District Court                                             Clerk's Record:
County: McLennan                                                          Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            2013-1937-C1             Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Jul 24, 2015
                                                                          If no, date it will be requested:
First Name:       Ralph                                                   Were payment arrangements made with clerk?
Middle Name: T                                                                                                     Yes      No   Indigent
Last Name:        Strother
Suffix:
Address 1:        501 Washington Ave Ste 303
Address 2:
City:             Waco
State:    Texas                        Zip + 4: 76701
Telephone:        254.757.5081           ext.
Fax:      254.757.5683
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Jul 24, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Lisa
Middle Name: V
Last Name:        Jackson
Suffix:
Address 1:
Address 2:
City:
State:    Texas                        Zip + 4:
Telephone:                               ext.
Fax:
Email: lisajacksoncsr@yahoo.com


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: August 11, 2015

                                                                                      State Bar No: 02140700
Printed Name:

Electronic Signature: /s/ Alan Bennett                                                Name: E. Alan Bennett
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on August 11, 2015            .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Alan Bennett
                                                                         (Optional)

                                                                  State Bar No.:      02140700
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: August 11, 2015
Manner Served: Email
First Name:       Sterling
Middle Name:
Last Name:        Harmon
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State     Texas                     Zip+4:

Telephone:                            ext.
Fax:
Email:    sterling.harmon@co.mclennan.tx.us




                                                     Page 5 of 5